DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 7, 2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 17-26 depend on claim 16 and, therefore, are also rejected.
Claim 16 recites the term “(wherein A represents…n represents 1)”, wherein, the inclusion of a term within parentheses renders the claim indefinite because it is unclear whether the included term is part of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 20, 21, 22 states when the composition does not contain another epoxy compound, oxetane compound, or vinyl ether.  However, claim 17, from which it depends, requires the presence of said compounds.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dershem et al (US 2002/0099168).
With regards to claim 16, Dershem teaches an epoxy resin (title) that includes the following compound:

    PNG
    media_image1.png
    71
    166
    media_image1.png
    Greyscale

(0022) wherein

    PNG
    media_image2.png
    156
    262
    media_image2.png
    Greyscale

(0023-0030).  Dershem teaches the composition a curable composition (abstract) to also contain a cationic catalysts include onium salts, iodonium salts, or sulfonium salts (0105).
With regards to claim 17, Dershem teaches the addition of an epoxy monomer other than the above monomer (0086).
With regards to claims 18 and 19, Dershem teaches the composition a curable composition (abstract) to also contain a cationic catalysts include onium salts, iodonium salts, or sulfonium salts (0105).
With regards to claims 20-22, Dershem teaches the amount of the catalyst to be at a concentration of 0.5 to 15 wt% (0104).
With regards to claim 23, Dershem teaches the composition to include imidazole catalysts (0103).
With regards to claim 25, Dershem teaches the other epoxy compound to be glycidyl compounds (0075).

Claims 16-19, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haba et al (JP 2004-143362).
With regards to claim 16, Haba teaches an epoxy resin composition that is cured (0021) that includes the following compound:

    PNG
    media_image3.png
    166
    275
    media_image3.png
    Greyscale

 wherein n is 1 or 2 (claim 1) and a photopolymerization catalyst including arylsulfonium salts (0023).
With regards to claims 17 and 25, Haba teaches the addition of vinyl monomers (0005).
With regards to claims 18 and 19, Haba taches the catalyst includes arylsulfonium salts (0023).
With regards to claim 23, Haba teaches the composition to include an imidazole compound (0022).



Claims 16-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusaka et al (JP 2007-079481).
With regards to claims 16, 18, and 19, Kusaka teaches a composition (title) that contains the following compound:

    PNG
    media_image4.png
    82
    134
    media_image4.png
    Greyscale

(0089) and an onium salt, iodonium salt, or a sulfonium salt (0050).
With regards to claim 17, Kusaka teaches the addition of a alkali soluble resin (0011) containing an acrylate group (0018) reading on a vinyl compound.
With regards to claims 20-22, Kusaka teaches the amount of catalyst to be 1.5 parts in a composition having 111.7 parts (reading on 1.3%) (table 1).
With regards to claim 23, Kusaka teaches the composition to include an imidazole compound (0100).
With regards to claim 24, Kusaka teaches the claimed epoxy compound (C1-1) to be present in the composition at a concentration of 40% or more (0091).
With regards to claim 26, Kusaka teaches the composition to have a hydroxyl group (0097).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763